DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-17 are pending.  Claim 1 is amended.  Claims 8-17 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Further, Applicant's previous election of species directed to “metal” (of which claims 1-3 and 6-7 are readable on the elected species) was acknowledged. Claims 1-3 and 6-7 are being examined on the merits in the present action. 
Response to Amendments/Arguments
Applicant's amendments and arguments filed 1/18/2022 have been fully considered. Applicant's arguments regarding the rejection of present claims 1-3 and 7 under 35 U.S.C. 102 (a)(1) as being anticipated by Abramson (US 2012/0160725), and regarding the rejection of present claims 1 and 6 under 35 U.S.C. 102 (a)(1) as being anticipated by Griffiths et al. (US 2006/0139928; “Griffiths”) have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference Rosenfeld (US 6,992,586), as explained in details below. 
The rejections below are updated to address the present claims.  Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rosenfeld (US 6,992,586). 
Regarding claim 1, Rosenfeld teaches a smart metal packaging (10) for beverage comprising (col. 4, lines 1-47, Fig. 1, Rosenfeld teaches its beverage packaging may be of aluminum metal, col. 4, lines 25-35):  
- at least one sensory perceptible output device (34, rf resonant circuit, Fig.1, col. 6, lines 35-60, and col. 7, lines 40-50) integrated in the packaging enabling a user or consumer to sense any sensory perceptible status change of the packaging or the beverage (col. 7, lines 40-50, Rosenfeld teaches the sensory perceptible output device/re resonant circuit 34 is embedded in the closure member 28 of the packaging that enables a user to sense any sensory perceptible status change of the packaging, meeting the claimed limitations); and 
- a structural component (the closure member 28) of the packaging forms a component of the at least one sensory perceptible output (Fig. 1, col. 7, lines 40-57, the closure member 28 is part of the packaging, whereas the sensory perceptible output device/re resonant circuit 34 is embedded in or printed onto the closure member 28; as such, the closure member 28 is considered as forming a component of sensory perceptible output ), said structural component (28) being a component or material layer offering a contribution to enable the packaging to contain a beverage (col. 5, lines 1-5, col. 6, lines 8-11, Fig. 1, the structural component 28 is a component of the packaging to enable the packaging to contain and transport a beverage, meeting the claimed limitations);
- wherein the structural material (28) of the packaging is an essential element of the sensory perceptible output (34) contributing to the functioning of the output (Fig. 1, col. 7, lines 40-57, in Rosenfeld, the structural material (28) is an essential element of the sensory perceptible output, because the sensory perceptible output device/re resonant circuit 34 is printed onto the closure member 28), and wherein said structural material (28) is inherently present in the packaging as it is before the sensory perceptible output is provided (Fig. 1, col. 7, lines 47-56, structural material (28) is present in the packaging before the sensory perceptible output/rf resonant circuit is present or attached thereon), 
 - whereby the sensory perceptible output (34) comprises supporting electronic systems (Fig. 5, col. 7, lines 1-15, col. 8. lines 1-19). 

    PNG
    media_image1.png
    833
    477
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    648
    212
    media_image2.png
    Greyscale

 Regarding claims 2-3, Rosenfeld teaches, as one of its embodiments, a metal beverage container (col. 4, lines 15-36), the structural component (28) of the packaging (10) is a metal structural component forming an electrically conductive layer of the at least one sensory perceptible output (col. 5, lines 8-12, Rosenfeld teaches the structural component 28 is of metal/aluminum, that is the same material as that of the instant application for the material forming an electrically conductive layer, see instant specification at paragraph [0058], describing that the metal structural component forming an electrically conductive layer is of aluminum), and thus, is considered as meeting the claimed limitations. 
 Regarding claim 6, Rosenfeld teaches its output is an audio output (col. 8, lines 1-7)), wherein said structural component (28) of the packaging is a metal structural component forming a mechanically resonant component of the audio output (col. 5, lines 8-11, Rosenfeld teaches the structural component 28 is of metal/aluminum, whereas the sensory perceptible output device/re resonant circuit 34 is embedded in or printed onto the closure member 28, and is considered as being a component mechanically resonant of the audio output, meeting the claimed limitations). 
Regarding claim 7, Rosenfeld teaches in its metal packaging for beverage (col. 4, lines 15-36), the structural component (28) may be of various suitable materials, including metal foil, lacquered aluminum foil sheet, polymer (i.e., including suitable additives) coated aluminum foil (col. 5, lines 9-16), of which the structural component is being used as an active layer of at least one sensory perceptible output (col. 5, lines 8-11, the sensory perceptible output device/re resonant circuit 34 is embedded in or printed onto the closure member 28, thus, the structural component is an active layer of at least one sensory perceptible output), meeting the claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782